Citation Nr: 1804009	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  15-45 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for osteoarthritis and degenerative disc disease (DDD) of the lumbar spine and, if so, whether service connection should be granted.

2. Entitlement to service connection for osteoarthritis with patellofemoral syndrome of the left knee.

3. Entitlement to service connection for a bilateral hip condition.

4. Entitlement to a compensable rating for a right index finger injury.

5. Entitlement to a rating in excess of 20 percent for varicose veins of the left leg.

6. Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

7. Entitlement to an initial rating in excess of 40 percent for peripheral vascular disease (PVD) of the left lower extremity.

8. Entitlement to an initial rating in excess of 40 percent for PVD of the right lower extremity.

9. Entitlement to an initial rating in excess of 10 percent for bilateral cataracts.

10.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

11.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

12. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

 The Veteran served on active duty from October 1952 to September 1954, June 1956 to June 1958, and July 1962 to August 1978.

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO).  

The claims for increased ratings for left and right lower extremity peripheral neuropathy have been added to the cover page as they are part and parcel of the increased rating claim for diabetes mellitus.  38 C.F.R. § 4.119, DC 7913 (directing VA to consider and rate separately all compensable complications of diabetes unless part of the criteria used to support a 100 percent rating).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The issues of entitlement to service connection for a low back disorder and a hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1. The Veteran's left knee osteoarthritis and patellofemoral syndrome are not related to service.

2. For the entire rating period, the Veteran's right index finger has had normal range of motion on extension and flexion, though the Veteran experiences decreased strength, dexterity, and stiffness in the finger.

3. The Veteran's varicose veins in the left leg are manifested by pain and edema partially relieved by elevation.

4. For the entire rating period, the Veteran's diabetes mellitus, type II has required daily use of an oral medication and restricted diet.

5. For the entire rating period, the Veteran's peripheral vascular disease in each leg has been manifested by the ability two walk at least 25 yards without claudation.

6. For the entire rating period, the Veteran's cataracts has resulted in impaired field of vision between 46 and 60 degrees bilaterally.

7. The Veteran has reported constant pain related to his diabetic peripheral neuropathy in the lower extremities, but objective testing does not show sensory deficit.

8. For the entire rating period, the Veteran has been unable to maintain non-marginal employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for left knee osteoarthritis and patellofemoral syndrome have not been met.  38 U.S.C. §§ 1110, 1116, 1131, 1133, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for a 10 percent, but no higher, rating for a right index finger injury have been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5229 (2017).

3. The criteria for a rating in excess of 20 percent for varicose veins in the left leg have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, DC 7120 (2017).

4. The criteria for a rating in excess of 20 percent for diabetes mellitus, type II have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.119, DC 7913 (2017).

5. The criteria for an initial rating in excess of 40 percent for peripheral vascular disease in the left leg have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, DC 7114 (2017).

6. The criteria for an initial rating in excess of 40 percent for peripheral vascular disease in the right leg have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, DC 7114 (2017).

7. The criteria for an initial rating in excess of 10 percent for cataracts have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.75, 4.76, 4.76a, 4.77, 4.79, DCs 6027, 6066. 6080 (2017).

8. The criteria for a rating in excess of 10 percent for diabetic neuropathy of the lower left extremity have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8521 (2017).

9. The criteria for a rating in excess of 10 percent for diabetic neuropathy of the lower right extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8521 (2017).

10. The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. New and Material Evidence

By June 2005 rating decision, the Veteran's claim of service connection for a low back condition was denied.  He was notified of the decision by letter later that month.  Thereafter, nothing further regarding the claim was received until the present claim to reopen in November 2011.  No new evidence or notice of disagreement was received by VA within one year of the issuance of the June 2005 rating decision.  As the Veteran did not appeal the decision, that rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In conjunction with the claim, the Veteran has submitted private treatment records and has been afforded a VA contract examination.  New evidence having been received, the claim is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  The appeal is granted to this extent only.

II. Service Connection

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Additionally, service connection can be established by sufficient evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis).

Left Knee

The Veteran has a current diagnosis of osteoarthritis of the left knee with patellofemoral syndrome.  Further, in December 1972, there is a service treatment record (STRs) showing the Veteran hurt his left knee after a fall.  He was diagnosed with a contusion.  However, x-rays were negative and there was no swelling or tenderness over the lateral aspect of the left knee.  

In December 2011, the Veteran was afforded a VA contract examination.  A diagnosis of osteoarthritis was noted in 2010 after a fall and patellofemoral pain syndrome in December 2011.  Private treatment records also confirm the March 2010 injury.  

After noting the history of the in-service and post-service injuries, the examiner then opined that the Veteran's left knee disorders were less likely than not related to service as the in-service injury was isolated and there were no reported residuals or additional clinical visits for left knee symptoms. 

The Board accepts the examiner's conclusion that the left knee disorders are less likely than not related to service.  In doing so, the examiner noted the relevant aspects of the Veteran's medical history and provided a well-supported conclusion.  Additionally, the Veteran reported falling in March 2010.  Thus, there is an intercurrent injury which further supports the examiner's opinion.

III. Increased Rating Claims

General Rating Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Right Index Finger

The Veteran seeks a higher rating for his service-connected injured right index finger which is currently rated as noncompensably disabling under 38 C.F.R. §4.71a, DC 5229.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  

Under DC 5229, limitation of motion of an index finder with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flex to the extent possible, or with extension limited by more than 30 degrees is rated 10 percent disabling.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran has noted that his right finger warrants a higher rating due to the severity of the condition.  The Board does finds that this is a disagreement with the rating assigned, not an indication that the disability has increased in severity.

The Veteran was afforded a VA contract examination of his index finger in December 2011, at which time the Veteran reported stiffness, decreased strength, and decreased dexterity to the finger.  On examination of right hand dexterity, there was not gap between the thumb pad and the right index finger, to include after three repetitions.  There was no gap between the proximal transverse crease of the palm to the right index finger, to include after three repetitions and no evidence of pain on attempt without additional limitation on repetition.  This was the same for the uninjured left hand/index finger as well.  There was no ankylosis present, and range of motion was within normal limits.

The findings of the December 2011 examination are the most conclusive evidence of regarding the severity of the right index finger disability.  Given the Veteran's reports of decreased strength, dexterity, and stiffness in the finger, a 10 percent rating will be assigned.  See Burton, supra (directing VA to assign the minimum compensable rating for a disability where there is functional limitation, even if the criteria for the minimum rating have not been met).

Varicose Veins

The Veteran has also appealed his 20 percent rating for varicose veins of the left leg.  This condition is rated under DC 7120 which provides for a 20 percent rating where there is persistent edema, incompletely relieved by elevation of extremity, with or without beginning statis pigmentation or eczema; a 40 percent rating for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; a 60 percent rating for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and a 100 percent rating for massive board-like edema with constant pain at rest.

The Veteran was afforded a VA contract examination of his varicose veins on the left leg in December 2011.  Though symptoms in extremities other than the left leg were reported, those are not relevant to the Board's analysis as the Veteran is service-connected only for varicose veins in the left leg.  In the legs, he experiences partially edema relieved by elevation.  He has pain at rest and after prolonged standing and walking that is not relieved by elevation or compression hosiery. 

The Veteran is entitled to a 20 percent rating for varicose veins of the left leg, but no more.  He does experience pain on rest; however, there is no evidence of massive edema.  Further, it appears that edema is partially relieved by elevation.  Therefore, the 20 percent rating criteria most closely resemble the severity of the Veteran's symptoms, and higher ratings are denied.

Diabetes Mellitus, Type II

The Veteran has been assigned a 20 percent disability rating for his diabetes mellitus pursuant to 38 C.F.R. § 4.119, DC 7913.  Such rating criteria provides that a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (defined within the diagnostic code as avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

The Veteran claims that his current rating for diabetes mellitus does not accurately reflect the severity of his symptoms.

The Veteran was afforded a VA examination of his diabetes in December 2011.  The examiner noted that the Veteran had been a diabetic since 2000.  The Veteran controlled his diabetes with a restricted diet and an oral hypoglycemic agent.  He reported restricted activities due to fatigue in the afternoon and a progressive loss of strength due to diabetes.  No other symptoms pertaining solely to diabetes were reported.

The Veteran's 20 percent rating for diabetes accurately reflects the severity of the condition.  First, the Veteran is not insulin-dependent.  Rather, he is still able to control his diabetes with oral medication and restricted diet.  He reports restricted activities due to fatigue; however, there is no indication that a doctor has prescribed such restrictions to regulate his diabetes.  While the Veteran is competent to report fatigue, he is not competent to report whether that is due to diabetes.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Similarly, the Veteran has reported a loss of strength.  However there is no indication that this is due to diabetes.  If this were so, VA treatment records or the examiner would have so stated.

The Board also notes that the dosage of the Veteran's oral medication for diabetes has increased; however, this does not constitute a compensable worsening of the condition.

As a result, the Board finds that to the extent the Veteran is limited in activities or has had loss of strength, those symptoms are not related to his diabetes mellitus.  Even if they were, the Board notes that higher ratings require insulin, restricted, and regulation of activities.  38 C.F.R. § 4.119, DC 7913 (emphasis added).  Thus, the Veteran has not met the criteria for a rating in excess of 20 percent for diabetes, and higher ratings are denied.




Peripheral Vascular Disease

The Veteran is in receipt of 40 percent ratings for peripheral vascular disease in each leg.  He claims that this condition prevents him from ambulating without a walker or a wheelchair for more than 25 yards.

Peripheral vascular disease of the right and left lower extremities are each evaluated as 40 percent disabling under 38 C.F.R. § 4.104, DC 7114, the code containing criteria for evaluation of arteriosclerosis obliterans.  Under that diagnostic code, a higher rating of 40 percent requires that the disease results in claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or an ankle/brachial index (ABI) of 0.7 or less.  A 60 percent rating is available on claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ABI of .5 or less.  A 100 percent rating is available where ischemic limb pain at rest, and; either deep ischemic ulcers or ABI of .4 or less.  See 38 C.F.R. § 4.104, DC 7114.

At the December 2011 VA examination, the Veteran's was diagnosed with peripheral vascular disease in both legs.  This was said to cause claudation after walking 25 to 100 yards on a level grade at 2 miles per hour.  The examiner noted that the Veteran required a walker to ambulate because of lumbar spine, knee, and balance conditions.  Right ABI was .8 and left ABI was .92.  Trophic changes in the legs were absent.

VA treatment records from September 2013 note lower than normal doralis pedis, posterior tibialis pulse bilaterally.  However, no ABI was recorded.

Given the above, the Veteran's peripheral vascular disease is 40 percent disabling.  Claudation was said to occur only after the Veteran walked 25 yards.  ABI were above .7 bilaterally and no trophic changes were noted.  VA treatment records do note weakened ankle pulse, but there was no ABI calculated.  Though the Veteran does depend on a walker for movement, conditions unrelated to peripheral vascular disease were said to be the cause of the Veteran's limited mobility.  Thus, ratings in excess of 40 percent are denied.

Cataracts

With regard to the Veteran's eyes, he does not have diabetic retinopathy, but does have cataracts for which he is currently in receipt of a 10 percent rating.  

For cataracts, preoperative or postoperative where there is a replacement lens evaluation is based on visual impairment.  Post-operative, if there is not a replacement lens, evaluation is based on aphakia.  The Veteran's cataracts, at the time of the most recent examination in June 2015 were preoperative, so evaluation will be based on visual impairment.  38 C.F.R. § 4.79, DC 6027.  In this case, cataracts were also rated based on impaired visual field, as outlined in 38 C.F.R. § 4.76a, 4.77.

The Veteran was afforded a February 2012 VA examination of his cataracts.  His corrected distance vision was 20/40 or better bilaterally, with 20/70 uncorrected distance vision on the left and 20/40 or better on the right.  His uncorrected near vision was 20/100 bilaterally, and corrected near vision was 20/40 or better bilaterally.  Impaired visual acuity when each eye is 20/40 or better is noncompensable.

Visual field showed an average contraction to 58.75 degrees in the left eye and 51.25 degrees in the right eye.  This was based on the following measurements in the left eye: temporally 85 degrees, down temporally 80 degrees, down 60 degrees, down nasally, 50 degrees, nasally 57 degrees, up nasally 55 degrees, up 33 degrees, and up temporally 50 degrees.  This total is 470 degrees, which divided by 8 is 58.75 degrees.  The right eye average was based on the following measurements: temporally 75 degrees, down temporally 70 degrees, down 56 degrees, down nasally 50 degrees, nasally 50 degrees, up nasally 38 degrees, up 25 degrees, and up temporally 36 degrees.  This resulted in 410 degrees, which divided by 8 is 51.25 degrees.

When remaining field of vision is between 46 and 60 degrees, each eye will be evaluated as if visual acuity is 20/50.  Thus, both eyes were rated as if visual impairment were 20/50, which results in a 10 percent rating.

Pseudophakia and macular degeneration were also noted, but were said not to be related to diabetes mellitus.  Rather they are non-service-connected disorders, for which a rating will not be assigned.  There are no further symptoms that would warrant a higher rating.  Thus, a rating in excess of 10 percent for bilateral cataracts is denied.

Peripheral Neuropathy

The Veteran has also been service-connected for bilateral peripheral neuropathy in the lower extremities.  He is in receipt of a 10 percent rating for each leg.

Under Diagnostic Code 8521 for the external popliteal nerve (common peroneal), incomplete paralysis warrants a 10 percent rating when mild, 20 percent rating when moderate, and 30 percent rating when severe.  A 40 percent rating is available for complete paralysis of the nerve marked by foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In December 2011, the Veteran was afforded an examination of his peripheral neuropathy.  The date of onset was noted as 2000.  Moderate constant pain of the lower extremities was noted.  All other findings were normal.  No objective signs or diagnosis of diabetic peripheral neuropathy was found. 

Because the December 2011 examination reveals the neuropathy symptoms were wholly sensory, the Veteran's diabetic peripheral neuropathy in each leg is 10 percent disabling.  This is evidenced through examination findings showing no abnormalities in pulses in the legs or in any other objective sensory testing.  

IV. TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Veteran last worked in September 2006 for a Veterans Service Organization (VSO).  It is reported that he stopped working because the position was eliminated.  The time lost in his last year of employment was listed as unknown.  

The Veteran reports that he cannot work because of his service connected disabilities, for which he is currently in receipt of a combined rating of 90 percent.  The Veteran has service-connected vascular, ocular, and radicular disabilities that would make non-marginal employment difficult, if not impossible.  Thus, resolving doubt in favor of the Veteran, TDIU is granted.



ORDER

New and material evidence having been received, a claim for service connection for osteoarthritis and DDD of the lumber spine is reopened; the appeal is granted to this extent only.

Service connection for a left knee disorder, diagnosed as osteoarthritis and patellofemoral disorder is denied.

A 10 percent rating, but no higher, for a right index finger injury is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for varicose veins in the left leg is denied.

A rating in excess of 20 percent for diabetes mellitus, type II is denied.

An initial rating in excess of 40 percent for peripheral vascular disease in the left leg is denied.

An initial rating in excess of 40 percent for peripheral vascular disease in the right leg is denied.

An initial rating in excess of 10 percent for cataracts is denied.

A rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

For the entire appellate period, TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

Low Back

The Veteran has been diagnosed with osteoarthritis and DDD of the lumbar spine.  He claims these conditions are related to service.  STRs reveal that the Veteran received treatment for low back pain during service.

A private medical treatment record notes the Veteran's report that back pain was said to have onset gradually from 1999-2001.

In December 2011, the Veteran was afforded a VA contract examination.  Diagnoses of osteoarthritis of the lumbar spine with DDD and scoliosis and chronic strain of the thoracolumbar spine.  The Veteran reported each condition had been diagnosed in April 2005 after onset of pain while working.

After noting treatment for back pain during service in 1962 and 1977, the examiner opined that the Veteran's back condition was less likely than not related to service.  He noted that the 1977 back strain occurred after shoveling snow and pushing cars.  Given that the prior complaint had been so long ago, the Veteran's current osteoarthritis and DDD of the lumbar spine were conditions related to age and not to service.  Therefore, these conditions were less likely than not related to service.

In July 2012, the Veteran underwent a laminectomy.

While the Board accepts the examiner's opinion regarding osteoarthritis and DDD, the examiner did not address scoliosis or chronic thoracolumbar strain.  Further, a diagnosis of spinal stenosis in the lumbar region is noted in VA treatment records.  Before the Board can adjudicate the claim, a medical opinion addressing these conditions must be obtained.




Bilateral Hips

The Board notes that while the Veteran was afforded examinations of his other conditions, there is no examination for the hips in the record.  There are reports in the record of left hip pain since 1995.  Right hip pain has also been noted.  The Veteran has also seen a chiropractor for hip pain.  While there is not yet a formally diagnosed hip condition, the Board finds that the evidence of record constitutes an indication or some evidence of a current disability to warrant an examination.  Further, while the Veteran has not provided much information about his hip condition, the Veteran has filed a claim, presumably indicating his belief that the condition is related to service.  Therefore, the Board finds that a new examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination of his hip condition by a qualified clinician. If possible, the same examiner should be asked to opine as to the etiology of the Veteran low back disorders, but no examination of the back is necessary.  After a review of the entire claims file, the examiner should opine as to the following:

(A) For any diagnosed hip disorder(s), is it at least as likely as not that the disorder(s) are related to service?

(B) Is it at least as likely as not that the Veteran's scoliosis or chronic thoracolumbar strain or spinal stenosis in the lumbar region are related to service.

A complete rationale should be provided and lay statements of record should be considered.

2.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


